Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 5-14, 17-20 are pending.
Response to Arguments
Amendments are noted and claim objections are withdrawn.
Applicant's arguments filed 1/19/22 have been fully considered but they are not persuasive.  Specifically Examiner respectfully maintains the prior art cited reasonably teaches/suggests the limitations of the claim(s).
On page 9-10 of remarks applicants state regarding Seo “The amended claim 1 recites “if a priority of the first data to be sent is higher than a priority of the second data to be sent, sending, by the terminal device, the first sidelink transmission channel on the target transmission resource.” Seo does not disclose at least these features. The Office indicated that paragraphs [0281-283] of Seo describe “sidelink transmissions may be sent according to a rule, e.g., priority order PSSS, SSSS, PSBCH, PSCCH, PSSCH, PSDCH, comprising sending the sidelink data with higher priority,” and therefore disclose the currently-canceled claim 4. (Office Action, p. 4). Applicant respectfully disagrees. Seo discloses that “Even though the sidelink signal is transmitted in a different carrier frequency, the UE having a limited transmission capacity may give priority to the UL transmission. Further, sidelink signals may have priority in the order of PSSS, SSSS, PSBCH, PSCCH, PSSCH, and PSDCH.” (See Seo, para. [0283]). Here, the “priority order” described in Seo is the priority of different channels, not the priority of the data. (Emphasis added). Seo does not disclose comparing the priorities of different data. Hence, Seo fails to disclose “if a priority of the first data to be sent is higher than a priority of the second data to be sent, sending, by the terminal device, the first sidelink transmission channel on the target transmission resource,” as recited in the amended claim 1.”  However referring to the prior art, as aforementioned Seo was cited for (0283, Even though the sidelink signal is transmitted in a different carrier frequency, the UE having a limited transmission capacity may give priority to the UL transmission. Further, sidelink signals may have priority in the order of PSSS, SSSS, PSBCH, PSCCH, PSSCH, and PSDCH).  While applicants state the priority order is priority of the channels and not priority of the data, the channels themselves define the types of data carried within; data present in a given channel necessarily delineates it as being that type, thus a given channel type being prioritized comprises the respective data type being prioritized.  For instance, PSSCH carries shared (user) data, and is listed higher in order than PSDCH used for discovery data (Seo 0277), thus giving shared data a distinct higher priority over discovery data; a terminal may apply the order (i.e. comparing channel types each data belongs to, comprising priority/type information under broadest reasonable interpretation) to determine to send shared data accordingly.  Therefore Examiner respectfully submits the prior art cited reasonably teaches/suggests the limitations of the claims including “according to a comparison result between first parameter information of first data to be sent on the first sidelink transmission channel and second parameter information of second data to be sent on the second sidelink transmission channel, sending, by the terminal device, the first sidelink transmission channel or the second sidelink transmission channel on the target transmission resource, wherein the first parameter information is priority information of the first data to be sent, and the second parameter information is priority information of the second data to be sent; and if a priority of the first data to be sent is higher than a priority of the second data to be sent, sending, by the terminal device, the first sidelink transmission channel on the target transmission resource”.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1, 2, 7, 9, 10, 11, 13, 14, 20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo (US 2017/0367087).
For claim 1, Seo teaches: A method for sidelink data transmission (see at least 0259-0260 and fig. 16, 20, UEs comprising processor/memory may perform sidelink transmissions), comprising:
obtaining, by a terminal device, first configuration information, wherein the first configuration information is used to indicate to transmit a first sidelink transmission channel on a target transmission resource (see at least 0270-0274, 0279, eNB may configure time and frequency resources for UE transmissions including PSCCH, PSDCH, PSSCH e.g. a given first configuration for a first sidelink channel);
(see at least 0270-0274, 0279, eNB may configure time and frequency resources for UE transmissions including PSCCH, PSDCH, PSSCH e.g. a given second configuration for a second sidelink channel; 0281, sidelink signals may overlap thus first and second sidelink channels may be on a same resource); and
sending, by the terminal device, the first sidelink transmission channel or the second sidelink transmission channel on the target transmission resource according to a preset rule (see at least 0281-0283, one of the sidelink transmissions may be sent according to a rule e.g. priority order PSSS, SSSS, PSBCH, PSCCH, PSSCH, PSDCH), 
wherein the preset rule comprises: according to a comparison result between first parameter information of first data to be sent on the first sidelink transmission channel and second parameter information of second data to be sent on the second sidelink transmission channel, sending, by the terminal device, the first sidelink transmission channel or the second sidelink transmission channel on the target transmission resource, wherein the first parameter information is priority information of the first data to be sent, and the second parameter information is priority information of the second data to be sent (see at least 0281-0283, one of the sidelink transmissions may be sent according to a rule e.g. priority order PSSS, SSSS, PSBCH, PSCCH, PSSCH, PSDCH, comprising comparing channel types (priority/type information) each data belongs to and sending the sidelink data with higher priority e.g. shared data (PSSCH) over discovery data (PSDCH)); and
if a priority of the first data to be sent is higher than a priority of the second data to be sent, sending, by the terminal device, the first sidelink transmission channel on the target transmission resource (see at least 0281-0283, one of the sidelink transmissions may be sent according to a rule e.g. priority order PSSS, SSSS, PSBCH, PSCCH, PSSCH, PSDCH, comprising comparing channel types (priority/type information) each data belongs to and sending the sidelink data with higher priority e.g. shared data (PSSCH) over discovery data (PSDCH)).
For claim 2, Seo teaches claim 1, Seo further teaches: wherein the target transmission resource is a time domain resource (see at least 0270-0274, 0279, eNB may configure time and frequency resources for UE transmissions including PSCCH, PSDCH, PSSCH).
For claim 7, Seo teaches claim 1, Seo further teaches: wherein the first parameter information is a type of the first data to be sent, and the second parameter information is a type of the second data to be sent, wherein the type of the first data to be sent is one of the following types: control information, data, feedback information, broadcast information, and measurement information, wherein the type of the second data to be sent is one of the following types: control information, data, feedback information, broadcast information, and measurement information (see at least 0281-0283, sidelink transmissions may be sent according to a rule e.g. priority order PSSS, SSSS, PSBCH, PSCCH, PSSCH, PSDCH, comprising sending sidelink data according to the type it belongs to e.g. synchronization, broadcast, control, shared, and discovery type signaling all carried on their respective channel type).
For claim 9, Seo teaches claim 1, Seo further teaches: wherein the preset rule comprises: if a priority of a transmission type of the first sidelink transmission channel is higher than a priority of a transmission type of the second sidelink transmission channel, sending, by the terminal device, the first sidelink transmission channel on the target transmission resource (see at least 0281-0283, sidelink transmissions may be sent according to a rule e.g. priority order PSSS, SSSS, PSBCH, PSCCH, PSSCH, PSDCH, comprising sending the sidelink data type with higher priority).
For claim 10, Seo teaches claim 1, Seo further teaches: wherein the preset rule comprises: sending, by the terminal device, the first sidelink transmission channel or the second sidelink transmission channel on the target transmission resource according to a method for determining the target transmission resource in the first configuration information and the second configuration information (see at least 0270-0274, 0279, eNB may configure time and frequency resources for UE transmissions including PSCCH, PSDCH, PSSCH e.g. given first and second configurations for first and second sidelink channels, thus UE would process the configuration accordingly to determine transmission resources for aforementioned sidelink channels including overlap in a given (target) resource).
For claim 11, Seo teaches claim 1, Seo further teaches: wherein the preset rule comprises: sending, by the terminal device, the first sidelink transmission channel or the second sidelink transmission channel on the target transmission resource according to a type of the first sidelink transmission channel and a type of the second sidelink transmission channel (see at least 0281-0283, sidelink transmissions may be sent according to a rule e.g. priority order PSSS, SSSS, PSBCH, PSCCH, PSSCH, PSDCH, comprising sending the sidelink data determined to be a type with higher priority).
Claim 13 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 14 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 20 recites a non-transitory computer-readable storage medium substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 5, 17 rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2017/0367087) in view of Aldana et al. (US 2020/0120458).
For claim 5, Seo teaches claim 1, but not explicitly: wherein the first parameter information is latency information of the first data to be sent, and the second parameter information is latency information of the second data to be sent, wherein according to the comparison result between first parameter information of first data to be sent on the first sidelink transmission channel and second parameter information of second data to be sent on the second sidelink transmission channel, sending, by the terminal device, the first sidelink transmission channel or the second sidelink transmission channel on the target transmission resource, comprises: if a latency of the first data to be sent is smaller than a latency of the second data to be sent, sending, by the terminal device, the first sidelink transmission channel on the target transmission resource.  Aldana from an analogous art teaches (see at least 0243, high priority may be assigned for data having a lower latency specification e.g. control data has higher priority than user data).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Aldana to the system of claim 1, so a sidelink channel with higher priority corresponds to a smaller latency parameter than a lower priority channel with higher latency, as suggested by Aldana.  The motivation would have been to enhance sidelink communication by corresponding lower latency with higher priority types of transmissions e.g. control data higher than user data (Aldana 0243).
Claim 17 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.

Claim 6, 18 rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2017/0367087) in view of Lee et al. (US 2019/0014563).
For claim 6, Seo teaches claim 1, but not explicitly: wherein the first parameter information is reliability information of the first data to be sent, and the second parameter information is reliability information of the second data to be sent, wherein according to the comparison result between first parameter information of first data to be sent on the first sidelink transmission channel and second parameter information of second data to be sent on the second sidelink transmission channel, sending, by the terminal device, the first sidelink transmission channel or the second sidelink transmission channel on the target transmission resource, comprises: if a reliability of the first data to be sent is greater than a reliability of the second data to be sent, sending, by the terminal device, the first sidelink transmission channel on the target transmission resource.  Lee from an analogous art teaches (see at least 0203, higher priority level may be assigned for transmissions requiring a high relative reliability).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lee to the system of claim 1, so a sidelink channel with higher priority corresponds to a higher reliability requirement parameter than a lower priority channel with lower (Lee 0203).
Claim 18 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.

Claim 8, 19 rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2017/0367087) in view of Huang et al. (US 2020/0205165).
For claim 8, Seo teaches claim 1, but not explicitly: wherein the first data to be sent is feedback information for first sidelink data, the first parameter information is priority information of the first sidelink data, the second data to be sent is second sidelink data, and the second parameter information is priority information of the second data, wherein the preset rule comprises: if a priority of the first sidelink data is higher than a priority of the second sidelink data, sending, by the terminal device, the first sidelink transmission channel on the target transmission resource; or, if the priority of the first sidelink data is lower than the priority of the second sidelink data, sending, by the terminal device, the second sidelink transmission channel on the target transmission resource.  Huang from an analogous art teaches (see at least 0502-0507, 0517-0525, a PSFCH associated with sidelink transmission may overlap PSCCH/PSSCH, and may be prioritized over other transmissions in the time unit; see at least 0538-0540, PSFCH may be sent based on priority of the PSCCH/PSSCH being lower compared to the sidelink transmission (first sidelink data)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Huang to the system of claim 1, so the UE may transmit PSFCH as feedback for a sidelink transmission (first sidelink data), which is prioritized over a PSCCH/PSSCH (second sidelink data) when the sidelink transmission (first sidelink data) has higher priority than the PSCCH/PSSCH, as suggested by Huang.  The motivation would have been to enhance (Huang 0538-0540).
Claim 19 recites an apparatus substantially similar to the method of claim 8 and is rejected under similar reasoning.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2017/0367087) in view of Yu et al. (WO 2020/164056).
For claim 12, Seo teaches claim 1, but not explicitly: wherein the preset rule comprises: sending, by the terminal device, the first sidelink transmission channel or the second sidelink transmission channel on the target transmission resource according to a Radio Access Technology (RAT) type of the first sidelink transmission channel and a RAT type of the second sidelink transmission channel.  Yu from an analogous art teaches (see at least Abstract and 0086, in case of collision between first and second data transmissions over first and second RATs, one may be selectively dropped based on priorities of the respective RATs e.g. LTE or NR transmission may be prioritized).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yu to the system of claim 1, so a sidelink channel with higher priority corresponds to a given RAT type with higher priority than a lower priority channel with lower priority RAT, as suggested by Yu.  The motivation would have been to enhance sidelink communication by corresponding high priority RAT data with respective higher priority level (Yu Abstract, 0086).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467